COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MAX GROSSMAN/CITY OF EL PASO,                  §            No. 08-19-00272-CV

                 Appellant/Cross-Appellee,       §               Appeal from the

  v.                                             §             384th District Court

  CITY OF EL PASO/MAX GROSSMAN,                  §          of El Paso County, Texas

                 Appellee/Cross-Appellant.       §            (TC# 2017-DCV2528)

                                            §
                                          ORDER

       The Court GRANTS the Appellant/Cross-Appellee’s first motion for extension of time

within which to file the reply/cross-appellee’s brief until February 18, 2020. NO FURTHER

MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY/CROSS-

APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lisa Hobbs, the Appellant/Cross-Appellee’s attorney,

prepare the Appellant’s reply/Cross-Appellee’s brief and forward the same to this Court on or

before February 18, 2020.

       IT IS SO ORDERED this 10th day of February, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.